Dissenting Opinion.
Breaux, J.
Under the common law every man is presumed sane until the contrary be proven.
Insanity, as a plea, should be proved as a substantive fact by the accused on whom the burden of proof rests.
Being of the opinion that the proof of insanity at the time of committing the act ought to be made as clear and satisfactory by the accused, to secure his acquittal on the ground of insanity, as the proof of committing the act ought to be made evident by the State in order to find a sane man guilty, I respectfully dissent.
The foregoing rule is the English rule, announced by Mr. Wharton in his work on homicide.